Order entered January 23, 2019




                                                In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                          No. 05-18-00868-CV

                               BRIGETTA D’OLIVIO, Appellant

                                                  V.

                                          GREG FOX, Appellee

                        On Appeal from the 191st Judicial District Court
                                     Dallas County, Texas
                             Trial Court Cause No. DC-16-05606

                                               ORDER
       By order dated January 15, 2019, we granted the motion to withdraw filed by appellant’s

counsel. Appellant is now appearing pro se. Prior to withdrawing, counsel for appellant filed a

brief and appellee has filed his brief.

       Before the Court is the January 18, 2019 amended motion of appellant requesting to file

an amended brief. We GRANT the motion. Appellant shall file an amended brief by February

21, 2019. Appellee shall have thirty days from the date appellant files a pro se brief to file any

amended brief.

                                                         /s/   BILL WHITEHILL
                                                               JUSTICE